14. Human rights in the world 2008 and the EU's policy on the matter (
- Before the vote
(DE) Mr President, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats I would like to ask you, pursuant to Article 151(1) and (3), to reject Amendment 45a, tabled by the Group of the Alliance of Liberals and Democrats for Europe, as inadmissible insofar as it deals with the statement made by Pope Benedict for the following reasons. First, this statement was made in 2009, while the report deals with human rights violations that took place in 2008. This amendment does not therefore amend the text it is intended to amend. Second, this amendment compares the statements made by the Pope with human rights violations of the most serious kind, the use of the death penalty, human rights violations in China, and torture everywhere. This comparison shows a cynical disregard for the victims of human rights violations throughout the world.
(Applause)
Third, it is such an unbelievable aspersion, such an unbelievable discrimination against the Pope that the ALDE Group may well be identified with it, but under no circumstances should the European Parliament be.
(Loud applause)
Ladies and gentlemen, I am going to give you the opinion of the legal service and of the President of the European Parliament, since he has of course been consulted in accordance with our Rules of Procedure.
(FR) Mr President, I just wanted to say, on a legal note, to Mr Nassauer, that the Pope does not count the years, for he counts eternity.
Please, please ... The legal service has checked this carefully, from a technical perspective, from the perspective of the elements mentioned, from a content perspective and from the perspective of the period under examination.
The legal service is of the opinion that the amendment is admissible, and this is also the opinion of the President of the European Parliament. It is therefore the opinion of Mr Pöttering only that shall prevail. Thus, I am sorry, Mr Nassauer, but the amendment is admissible.
- Before the vote on paragraph 25
Mr President, I wish to refer strictly to an update of information, because the text was condemning the imprisonment of a Sudanese leader who has been released.
(DE) Mr President, Mr Nassauer, the right to self-determination is a human right and that includes sexual self-determination. To that extent it was already topical in 2008 and what was said is particularly unfortunate.
I will read Amendment 2 aloud. On the one hand, it is about a correction of fact and, on the other, a somewhat more balanced formulation:
'Underlines the importance of promoting sexual and reproductive health rights, as a precondition for any successful fight against HIV/AIDS, which causes enormous loss in terms of human lives and economic development, affecting particularly the poorest regions in the world; is concerned about declarations made by Pope Benedict XVI, which create the impression that condom use could even lead to an increased risk of contagion; is of the opinion that those statements will severely hamper the fight against HIV/AIDS;'. The remainder of the amendment remains unchanged.
(Applause from the left)
(DE) Mr President, the amendment is not as rude in tone as the prototype but the facts are unchanged. We therefore reject the oral amendment.
(The oral amendment was not accepted)
After the vote on Amendment 16
Mr President, forgive me for interrupting your chairing, but my understanding was that Amendment 16 was actually rejected, and yet you announced it was adopted. Could you just clarify the situation?
Yes, please excuse me, it was a slip of the tongue. Indeed, the majority was against. It was worth having it checked, but the services had already rectified my mistake.
Thank you for your point.